OFFICE     OF THE ATTORNEY GENERAL                           OF TEXAS
                               AUSTIN
OR OVLR lCLLCR S
mr o ”wlva mNsn*l.


  Honorablr John ii. Untrrs
  Sxaoutlra Dlrrotor
  State Department or Lubllo ~..alran
  Aurtln 3, Tarao
  Dear 31r:                                   cpinion      No. o-7274
                                              R81 nuthorfty            or th
                                                  oi kblla             :,‘rlS




                                                     8 obtainedby iradulent
                                                    on you polntrd  out that
                                                    uld not aoorpt rsFaymemt

                                         girt       or approxiaatrly            82,000.
                      alfzs         that thr prinolple            would probably
                       v:fXittJOr       the     proparty     ia   in     the    fOrn   Or
                                    Via #hall
                                    apprrolats your opinion,
                 in resprot to tha authority of the tteto
        ?3partmnt of :ublio i’:alfars to aoorpt real astata
        from one of the nolpirnta.
fionorabla John Ii. ;4ntars,           faga 2

           “Ii   nal        proprrty
                                  &y ba romptad, would It
     mote rv     4lttrnner   81 to ulnthrr thr Da~artmrnD
     ir gitoa    ludlatr    title to thr property, .Or ii the
     tramtu      lr rihotlw     upon the drath oi th6 n-
     olpl.Bat?
           Would       it
                    lpah any ~ittuonor   it the tranr-
     tar lr an tb tora ot l deal to h rttortlrr     upon
     tha &mrrthet thr nrlplrat   or ia the ton ot l
     WlllLt
           ‘I? the Ikpu’tmrnB &@rr~hori8ad to aooopt
     rtlah I (iit, who un4u uir In mall k rwponmlbk
     tar the roorptanor and utlllsation ot the.property
     npon the ltfootlrr  data of ttu tzanstor?g

           VW-hrn rxmlnnrd mocltorirttill~the Pub110 Kaliar8
Aot ot 1941 (Artlola 6950, t.AA.8.~) but RW not rbh to find
any authorlsatlon  to thr Daprtmant to roorpt or hold tlth
to ma1 ratate, nor ocm ruoh powar br inrpliad to it from tha
{~:m;   dutirs end f’unotlonr gnntad uid kpond npon lt by
       *
             Thuo la nothirrg la law, howrror, whioh would pn-
rant tranrfarrlug     the tltl8 to ma1 lq tute  to a tru8Uo, with
lnstruotlons    to hli: to arll tha proprrty rid dali+ar th@ pro-
orsds to the fmk       Treamru,   rho, uadrr oration 27 (2) OS tbs
not, is authorlrrd to norlw       moaayr ior the brortlt ot tha
funds nauud ln said     hotion 27.
          It would Mkr no dlrfrrrnor  rbthar t2bir transtrr
to tha trn8t.o ba ada $B orarrrnt&   Or to to& m8Ot 8pOI.Ithe
dreth of the roolplsnt, or aedr by thr ~111 of t&a ?8oipirnt.
                                                Tow8 Tut   tzu1p
   APPROVED
          J-UN 20 1946 ’
                                          AmFan     GEmERAL OF TEIhs